Citation Nr: 1704986	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  04-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee disability with degenerative arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Cleveland, Ohio, that denied the Veteran's claim. 

In September 2004, the Veteran testified at a personal hearing over which a Decision Review Officer of the RO presided.  Thereafter, in September 2006, the Veteran testified at a hearing in front of a Veterans' Law Judge (VLJ) of the Board who has since retired.  The case was remanded for a new hearing in September 2014, and the Veteran testified before the undersigned VLJ at a videoconference hearing in February 2016.  Transcripts of all the hearing have been associated with the record.  

This matter was previously before the Board.  In a May 2007 decision, the Board denied service connection for a bilateral knee disability with degenerative arthritis.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2009, the Court vacated the Board's May 2007 decision and remanded the matter for compliance with instructions contained in a Joint Motion to Remand.  The matter was returned to the Board in March 2010 wherein it was remanded for additional development.   In February 2012, the Board again denied the Veteran's claim.  The Veteran appealed the denial to the Court.  In August 2012, the Court vacated the Board's February 2012 decision and remanded the matter to the Board for compliance with instructions contained in a Joint Motion to Vacate and Remand (JMVR).  The matter was returned to the Board in August 2013, December 2013, September 2014, and June 2016 where it was remanded for additional development.  For the reasons discussed below, an additional remand is necessary because the June 2016 remand directives were not completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Veteran seeks service connection for a bilateral knee disability.  He contends that his disability manifested in service.  

Having reviewed the record, the Board finds that development actions requested in the June 2016 Board remand were not fully completed.  

In the August 2012 JMVR, the parties agreed to vacate and remand the February 2012 Board decision in order to afford the Veteran a new examination that considered all of the Veteran's in-service knee injuries, to include injuries documented in the November 1973, July 1974, August 1976, and September 1976 service treatment records.  

Several medical examinations and addendum opinions have subsequently been obtained.  See September 2013 VA Examination; March 2014 VA Addendum; June 2014 VA Addendum; June 2016 VA Examination. 

Most recently, the June 2016 Board remand directed the AOJ to afford the Veteran an examination to determine the etiology of his bilateral knee disability.  The examiner was instructed to specifically note all of the Veteran's in-service treatment, to include the November 1973 record documenting a muscle strain to the left knee; the July 1974 record documenting emergency room treatment for left knee pain; and the August and September 1976 records documenting a muscle pull in the right leg.  

In June 2016, the Veteran was afforded an examination wherein an examiner opined that the Veteran's bilateral knee condition was less likely as not related to remote strains in service, but rather, was due to natural age progression.  The examiner discussed the November 1973 and 1976 records; however, he did not address the July 1974 record.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Here, the August 2012 JMVR and the June 2016 remand expressly required consideration of the July 1974 service treatment record.  As such, the June 2016 opinion did not substantially comply with remand instructions, and remand is warranted to obtain an addendum opinion.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  On remand, the examiner must determine whether the Veteran's bilateral knee disability was at least as likely as not caused by active service, to include discussion of the July 1974 service treatment record.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the examiner who had provided the June 2016 medical opinion (or a suitable substitute if that clinician is not available) for an addendum opinion to determine the etiology of the Veteran's bilateral knee disability.  If the clinician determines that the Veteran should be provided another VA examination, one should be scheduled.  Following review of the file, the clinician should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral knee disability had its onset or is otherwise related to active service.  

The clinician should specifically address the July 1974 service treatment record indicating that the Veteran received emergency room for treatment for left knee pain. 




In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusion.  If the clinician is unable to offer the requested opinion, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011). 

2.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




